Citation Nr: 1112872	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraines, to include as secondary to psychiatric disorder.

3.  Entitlement to service connection for breathing difficulty, to include as secondary to psychiatric disorder.

4.  Entitlement to service connection for fatigue, to include as secondary to psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 until September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In May 2009, the Board remanded the Veteran's claim for a Travel Board hearing.  The requested action was taken, and the Veteran appeared and testified at a hearing in August 2009.  The transcript is of record.  

In October 2009, the Board remanded the Veteran's claim for further development, including a VA examination.  The requested action was taken and the claim is returned to the Board for review.  

The issues of entitlement to service connection for migraines, breathing problems, and fatigue-all claimed as secondary to the Veteran's psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is shown to have anxiety disorder attributable to his period of active duty.  


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for a psychiatric disorder, including PTSD.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).

During the pendency of this appeal, effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to re-designate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

By way of background, the RO denied service connection for PTSD on the basis that the Veteran did not have combat exposure, and the Veteran did not submit stressors to warrant a search of the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO issued a formal finding in February 2006.  Following the Board's remand, the Veteran's unit records were obtained.  

In August 2006, the Veteran submitted more specific stressors.  He indicated that he saw a Pakistani soldier shot and killed with an A.K. 47 rifle.  The Veteran recalled seeing the body before one of their patrols in the morgue.  He also recalled that a friend and unit member, G. J. drowned on the beach in Somalia and had to be resuscitated by medical personnel.  In his hearing, the Veteran testified that this friend did not die during this incident.  The Veteran recalled experiencing a near-ambush situation when he was separated from his squad due to the Somali crowd surrounding him.  He was escorted out by his staff sergeant and other Marines in the area were standing like a "wall" of M16s.  Upon leaving this area, the Veteran was advised to never let a crowd separate him from the squad and he was offered counseling for this incident.  He refused any counseling.  The Veteran advised that his tightness in his legs and shortness of breath in open places began at that time and has continued.  He reported an uncontrollable nervousness when walking down the road and feeling like he was being watched.  

The Veteran also described that the raid alarm would go off in the camp indicating that there may have been Somalis in the camp area.  He reported that he did not know if he was going to kill or be killed under these circumstances.  He also recalled that at Camp Pendleton four unit members were killed during a convoy to 29 Palms, CA.  He remembered the vehicle lost control and went off the side of a mountain with another vehicle following, and all four Marines involved died.  

In a statement submitted in September 2009, a Master Sergeant (MSGT) indicated that around March 1994, a Marine died of shock and trauma after losing control of her breaks in a LVS vehicle.  The MSGT indicated that the Marine ran into an embankment to try and slow the vehicle down, but it flipped and rolled numerous times.  She was airlifted out and her unit was later informed of her death.  The MSGT indicated that this Marine's death had a significant impact on their company and squadron, and all Marines involved in the convoy were offered counseling.  

In his August 2009 hearing, the Veteran indicated that he was assigned to the Marine Wing Support Squadron 372 while serving in Somalia.  He indicated that he was in Somalia for 3 months from June 1993 to August or September 1993.  He testified that he and his friend G. J. were stationed together for most of their enlistment.  The Veteran considered him a good friend.  Another friend of the Veteran testified at his hearing.  His unit shared the same common higher headquarters as the Veteran's unit, but served there from January 1993 through March 1993.  This friend testified that there was daily danger, including, small arms fire and indirect fire.  He also testified that although the Veteran's unit was stationed 4 to 5 miles away, there was definitely a possibility that the Veteran's unit experienced the same sort of small arms fire or indirect fire.  

The Veteran's service treatment records (STRs) are devoid of any treatment for or complaints related to a psychiatric disorder.  His August 1990 enlistment examination is devoid of evidence of a preexisting psychiatric disorder.  He reported nervousness in a September 1992 dental health questionnaire.  An August 1994 STR notes treatment for alcohol abuse disorder.  Discharge physical examination, dated in July 1995 was devoid of any finding of a residual psychiatric disorder. 

During the Veteran's January 1996 VA General Medical Examination, he was noted to have frequent nightmares, sleep disturbances, depression, and fits of anger and despair.  A psychiatric disability was not diagnosed. 

VA personnel diagnosed the Veteran as having PTSD in May 2005.  At the time, he denied previous psychiatric treatment, and was noted to have witnessed combat, was exposed to threatening situations, feared for his life, and witnessed traumatic events.  The Veteran had reported feelings of anxiety for a "very long time."  

Pursuant to the Board's remand, the Veteran underwent a VA examination in August 2010.  He was noted to be a communications/radio operator in service, and had two infractions for fighting.  The examiner indicated that the Veteran had combat experience while stationed in Somalia.  The examiner noted the Veteran experienced small arms fire, witnessed death, and was separated by a crowd during patrol.  He was noted to have recurrent distressing dreams, and avoidance of thoughts, feelings, or conversations associated with the trauma.  The Veteran also reported feelings of detachment and estrangement from others, as well as sleeping problems, outbursts of anger, and hypervigilance.  The examiner noted these chronic symptoms as occurring daily to weekly since his service in Somalia.  In regards to problems with irritability and anger, the Veteran indicated that he experienced them prior to service in Somalia.  

The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but noted that he met the DSM-IV stressor criterion from his combat-related experiences.  She diagnosed the Veteran as having anxiety disorder, not otherwise specified.  The examiner indicated that she would have to resort to speculation to separate the Veteran's drug/alcohol abuse effects from his diagnosed mental disorder, but noted that his chronic alcohol abuse was likely contributing to the Veteran's depressed mood, anger/irritability, and sleep impairment.  She found that the Veteran's history of being physically aggressive preceded his military service.

The examiner ultimately opined that the Veteran's anxiety disorder is less likely than not related to his military service.  In so opining, she reviewed the Veteran's history (self-report and STRs), and treatment records.  The examiner indicated that the Veteran's anxiety symptoms are significantly exacerbated by his unemployment, relationship discord, and alcohol abuse.  Finally, she stated that the Veteran's "history of fighting and death of friends while living in a low income area during his childhood[,] making it difficult to discern whether his current symptoms are a result of his military experiences."  There is no clinical opinion to the contrary.

Upon careful review of the evidence as outlined above, the Board finds the evidence to be at least in relative equipoise regarding his claimed psychiatric disorder.  The Veteran's enlistment medical examination was devoid of any preexisting psychiatric disorder, and indeed, the Veteran did not seek mental health treatment in service, but once reported experiencing nervousness.  The Veteran was noted to have frequent nightmares, sleep disturbances, depression, and fits of anger and despair within four months following discharge from service.  He first sought treatment in the mid-2000s for his complaints of anxiety and has competently reported the symptoms since his service in Somalia.  Although the Veteran's stressors were not capable of verification based upon unit records received, there are corroborative statements and testimony from the Veteran's buddies indicating that they experienced small arms fire while in Somalia, as well as the death of a fellow Marine at Camp Pendleton.  Further, the August 2010 VA examiner indicated that the Veteran met the stressor criterion under the DSM-IV based upon his combat exposure in service.  Finally, she noted that she could not discern whether the Veteran's symptoms were a result of his military experiences or based upon his childhood experiences.  The Board finds that although the August 2010 VA examiner provided an opinion that the Veteran's anxiety disorder was less likely than not related to service, she indicated that she could not discern what symptoms the Veteran had from before service versus the symptoms associated with his military service.  

Although the examiner's August 2010 opinion raises some question as to whether pre-service experiences may have contributed to the Veteran's current psychiatric disorder, the Board nonetheless concludes that reasonable doubt must be resolved in favor of the Veteran.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service- connected disability).  The Board does not, however, find that the Veteran had combat service.  The Veteran's description of events in service are credible and have been corroborated to some extent.  Although the most recent evidence does not show PTSD, the anxiety disorder diagnosed was as likely as not caused by these events in service.  Thus, service connection for anxiety disorder is warranted.


ORDER

Service connection for anxiety disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In light of the award of service connection for a psychiatric disorder above, the Board finds that a remand is necessary regarding the Veteran's secondary service connection claims for migraines, breathing problems, and fatigue.  

Service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Effective October 10, 2006, the regulations also provide for the award of secondary service connection based on aggravation of a nonservice-connected disability by a service-connected disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

The Board finds that the clinical evidence of record is insufficient to properly decide the Veteran's secondary service connection claims.  The August 2010 VA examiner did not provide an opinion as to whether the Veteran's migraines, breathing problems, and fatigue were secondary to his anxiety disorder.  The Veteran has been awarded service connection for his psychiatric disorder, and thus, his secondary service connection claims must be remanded for a VA examination to determine whether the Veteran has any current diagnoses related to his claimed migraines, breathing problems, and fatigue, and whether they were caused or worsened by the Veteran's service-connected psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding treatment records, whether private or VA, related to his claimed migraines, breathing problems, and fatigue with the claims file.  Perform any development deemed necessary.

2.  Schedule the Veteran for a VA examination regarding his claimed migraines, breathing problems, and fatigue.  The examiner is asked to provide diagnoses for the Veteran's reported symptomatology.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's claimed migraines, breathing problems, and fatigue had their onset in service or caused or worsened by the Veteran's service-connected psychiatric disorder.  The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


